            Case 1:19-cv-01796-PEC Document 119 Filed 01/15/20 Page 1 of 6



                                        FORM 10
                     APPLICATION FOR ACCESS TO INFORMATION UNDER
                   PROTECTIVE ORDER BY EXPERT CONSULTANT OR WITNESS


                      fflnittb ~tatts Qtourt of jfebtral Qtlaims
                                                        )
                                                        )
  AMAZON WEB SERVICES, INC.                             )
                                                        )    No.   19-1796C

                              Plaintiff,                )
                                                        )    Judge Campbell-Smith
              V.                                        )
                                                        )
 THE UNITED STATES,                                     )
                                                        )
                              Defendant.                )

                       APPLICATION FOR ACCESS TO INFORMATION UNDER
                    PROTECTIVE ORDER BY EXPERT CONSULTANT OR WITNESS

      1. I, the undersigned, am a Advisor/Consultant             with Unaffiliated (Self-Employed)   and hereby
apply for access to protected information covered by the Protective Order issued in connection with this
proceeding.
      2. I have been retained by Morrison & Foerster LLP               and will, under the direction and control
of Kevin P. Mullen                      , assist in the representation of Amazon Web Services, Inc.       in this
proceeding.
      3. I hereby certify that I am not involved in competitive decision making as discussed in U.S. Steel
Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984), for or on behalf of any party to this proceeding or
any other firm that might gain a competitive advantage from access to the information disclosed under the
protective order. Neither I nor my employer provides advice or participates in any decisions of such parties
in matters involving similar or corresponding information about a competitor. This means, for example, that
neither I nor my employer provides advice concerning, or participates in decisions about, marketing or
advertising strategies, product research and development, product design or competitive structming and
composition of bids, offers, or proposals with respect to which the use of protected information could provide
a competitive advantage.
      4. My professional relationship with the party for whom I am retained in this proceeding and its
personnel is strictly as a consultant on issues relevant to the proceeding. Neither I nor any member of my
immediate family holds office or a management position in any company that is a party in this proceeding
or in any competitor or potential competitor of a party.
      5. I have attached the following information:
          a.    a current resume describing my education and employment experience to date;
          b. a list of all clients for whom I have performed work within the two years prior to the date of
                this application and a brief desctiption of the work performed;
          c.    a statement of the services I am expected to perform in connection with this proceeding;


                                                      215
               Case 1:19-cv-01796-PEC Document 119 Filed 01/15/20 Page 2 of 6



            d.       a description of the financial interests that I, my spouse, and/or my family has in any entity
                     that is an interested party in this proceeding or whose protected information will be reviewed;
                     if none, I have so stated;
             e. a list identifying by name of forum, case number, date, and circumstances all instances in
                     which I have been granted admission or been denied admission to a protective order, had a
                     protective order admission revoked, or have been found to have violated a protective order
                     issued by an administrative or judicial tribunal; if none, I have so stated; and
             f.           a list of the professional associations to which I belong, including my identification
                          numbers.
       6. I have read a copy of the Protective Order issued by the court in this proceeding. I will comply in
all respects with all terms and conditions of that order in handling any protected information produced in
connection with the proceeding. I will not disclose any protected information to any individual who has not
been admitted under the Protective Order by the court.
       7. For a period of two years after the date this application is granted, I will not engage or assist in the
preparation of a proposal to be submitted to any agency of the United States government for
 Enterprise Infrastructure Cloud   when I know or have reason to know that any party to this proceeding, or any
successor entity, will be a competitor, subcontractor, or teaming member.
       8. For a period of two years after the date this application is granted, I will not engage or assist in the
preparation of a proposal or submission to ...,,,,,,,.,,.,.,,,.,...,.,..,"""""' nor will I have any personal involvement in any
such activity.
       9. I acknowledge that a violation of the terms of the Protective Order may result in the imposition of
such sanctions as may be deemed appropriate by the court and in possible civil and criminal liability.

                                                            ***
       By my signature, I certify that, to the best of my knowledge, the representations set forth above
(incl t ing attach     tement ) are true and correct.

~                          ·-                             Date Executed
Sreven D. Tait, Jr.

Typed Name and Title
(206)227-9487

Telephone Number
steve.talt@comcast.net
E-mail Address
                                                            January 15, 2020
Signature of Attorney of Record                           Date Executed
Kevin P. Mullen, Partner
Typed Name and Title
(202) 887-1560
Telephone Number
kmullen@mofo.com
E-mail Address




                                                            216
              Case 1:19-cv-01796-PEC Document 119 Filed 01/15/20 Page 3 of 6
                                             Response to 5(a):
                                               Steven D. Talt Jr.
                                    3138 130th Ave NE, Bellevue, WA 98005
                                            steve.talt@comcast.net
                                              Cell – 206.227.9487

SUMMARY

Visionary IT executive with demonstrated ability to deliver, support, and maintain highly available technical
solutions that meet business needs. Has a firm balance between business and technology acumen. Adept in
problem-solving, crisis management, and vendor management. Experienced at managing both in-sourced and
out-sourced staffing models.


ACCOMPLISHMENTS

   Created business case and drove execution of an all-in cloud migration. The 134 applications (2,200
    instances and 20PB of Object Storage) were migrated within 16 months and $2MM under budget.
   Successfully directed a $56MM operational budget and led projects with budgets up to $16.6MM
   Led teams as large as 50 internal and 200+ managed services technical resources
   Implemented Private Cloud providing IaaS capability for Windows, Linux, and AIX compute enabling
    self-serve virtual system provisioning
   Managed operational support for as many as 8300+ Windows servers, 4000+ Linux Servers, 3500+ Unix
    Servers, and 400+ VMWare ESXi hosts, 50,000+ Windows workstations
   Provided oversight for world-class data centers (Over 108,000 SQFT of Raised floor)
   Created and managed a shared enterprise virtual infrastructure service. Saved over $14MM in hardware
    and support costs.
   Reduced Windows server deployment time by 88% leveraging automation and process improvement
   Increased server utilization from ~10% to over 65% in an environment of 8300+ servers by driving
    virtualization initiatives


RELEVANT EXPERIENCE

GETTY IMAGES, Seattle, WA                                                                    Dec. 2013 – Present
Senior Director – Platform Engineering and Operations, Seattle, WA, 12/13 – Present
     Oversee Server, Storage, Network, Data Center, Cloud, DevOps, Automation engineering and operations
     Lead team as large as 43 engineers, product owners, and managers split between Seattle and Calgary
     Designed, deployed, and operated Openstack based private cloud
     Managed 400+ VMWare Hosts supporting 6,400+ Linux and Windows virtual servers, another 2,500+
      physical hosts, and an AWS deployment with 400+ EC2 instances and numerous other services
     Support and maintain CI/CD pipeline toolsets including: Packer, Jenkins, Gitlab, Gitlab CI, Artifactory,
      and Puppet Enterprise
     Created a successful business case to migrate nearly all Getty applications into AWS
     Directed AWS governance program and migration plan
     Developed monitoring and automation platform to support and manage the private cloud environment
     Created Self-Service portal to enable developers to build their own environments eliminating a key
      bottleneck for delivery of new services
     Engineer and operate over 30PB of object, block, and file based storage
     Managed an international network connecting 40+ office locations and 3 datacenters
     Control $24MM annual capital and operational expense budgets

T-MOBILE, Bothell, WA                                                                     Jul. 2011 – Dec. 2013
Senior Manager – Platform Design and Tooling, Bothell, WA, 7/11 –12/13
   Set technical direction for Server, Client, Storage, Automation, and Tooling solutions
   Manage a team as large as 4 managers, 35 individual contributors and 14 contractors
             Case 1:19-cv-01796-PEC Document 119 Filed 01/15/20 Page 4 of 6
   Led team that developed and private cloud solution that provided self service capabilities for Windows,
    Linux, and AIX servers
   Built Availability Dashboards for critical applications and related resources (servers, network, and DBs)
   Provide escalated incident support and problem ownership for owned technologies
   Worked with development partners to design solutions for Amazon EC2 based project
   Developed DevOps/Continuous deployment strategy with development partners
   Manage day-to-day operations of 3,500 AIX, HP-UX, OEL, and Solaris servers
   Developed AIX Capacity Planning Model and LPAR migration strategy to even work load across frames

WASHINGTON MUTUAL / JP MORGAN CHASE                                                       Oct. 2003 – Jul 2011
Technical Director, Retail Production Assurance Center, Columbus, OH, 3/09 – 7/11
   Oversee Incident Management, Problem Management and Change Management for the systems
    supporting the more than five thousand branches, fifteen thousand ATMs, five thousand Call Center
    seats in four countries, and Lending (Auto, Education, and Home) operations.
   Developed resource strategy leveraging captive offshore resources to provide “Follow the Sun” coverage
   Deployed automation and workflow management to improve efficiency and effectiveness of the team
   Created and chair Root Cause Review board to accelerate problem management maturity
   Built suite of actionable reports for management team to reduce change failure, improve change
    planning, identify incident trends, and eliminate high impact problems

Vice President/Technology Group Manager, Production Support, Seattle, WA, 1/04 – 3/09
   Responsibilities included server and workstation hardware and OS certification, group policy, server
    virtualization, and enterprise file services, server and client operations, Service Desk, Incident and
    Problem Management, Software Delivery, Executive Support, and Data Center management
   Managed operational support for over 8300+ Windows servers, 1500+ Unix Servers, and 150+ VMWare
    ESX servers, 50,000+ Windows workstations
   Oversight for two world-class data centers (Over 108,000 SQFT of Raised floor)
   Set the technical direction for Windows, Unix, and Virtualization platforms
   Created and managed a shared enterprise virtual infrastructure service: 837 virtual servers and 2500
    virtual workstations deployed. Saved over $14MM in hardware and support costs.

Technical Program Manager, Infrastructure PMO, Seattle, WA, 1/03 – 1/04
   Led the Infrastructure effort to move the online banking environment onto a new computing platform
   Built two new network modules and 284 servers in three different data centers
   Managed a 45-member cross department team and a $16.6M budget

eCASH TECHNOLOGIES, Bothell, WA                                                         Aug. 2000 – Mar. 2002
Director of IT Operations
   Directed System Administration, Configuration Management, Release Management, Customer Support,
    Information Security, Crisis Management, HW/SW Support, HW/SW Purchasing, Network
    Configuration and Management, Production Control, Technical Documentation, Training functions
   Responsible for 24X7X365 support of an Internet-Based Processing Environment; Maintained 99.999%
    uptime for the production environment
   Served as Technical Liaison with prospective customers. Provided pre-sales support, defined minimum
    system requirements, designed and supervised implementations.

IMPERIAL BANK, Manhattan Beach, CA                                                      Jul. 1998 – Aug. 2000
Vice President/Production Services Manager
   Responsible for Computer Operations, the Network Operation Center, Configuration Management, IT
    Standards and Security, and Production Control groups
   Simultaneously managed the remodeling of the Primary Data Center and construction of a new site
   Created and enforced security policies and instituted a Incident Response Team to manage virus
    outbreaks and other computer-based attacks
   Documented and coordinated testing of the Technology Disaster Recovery Plan
   Designed an Internet Firewall Infrastructure and migrated seven Web Sites into the framework
   Selected and implemented a web based single sign-on/portal product
             Case 1:19-cv-01796-PEC Document 119 Filed 01/15/20 Page 5 of 6

OTHER EXPERIENCE

VOLT INFORMATION SCIENCES Inc. (Microsoft), Redmond, WA                               Mar. 2002 – Nov. 2002
Business Systems Analyst III

ARTHUR ANDERSEN L.L.P, Portland, OR                                                    Oct. 1997 – Jul. 1998
Senior Consultant

COOPERS AND LYBRAND L.L.P, Portland, OR                                                May 1997 – Oct. 1997
Computer Assurance Services Associate

U.S. Bancorp, Portland, OR                                                            Nov. 1995 – May 1997
Information Technology Auditor

ASSOCIATED MARKETING RESOURCES, Beaverton, OR                                          Dec. 1993 –Nov. 1995
Director of Operations

EDUCATION

B.S. in Business Administration- Information Systems, Portland State University, Portland, Oregon -1993

CERTIFICATIONS

AWS Certified Solutions Architect - Associate
ITIL Foundation - Certified Information Systems Auditor (Lapsed)
             Case 1:19-cv-01796-PEC Document 119 Filed 01/15/20 Page 6 of 6
                                          Response to 5(b):

                                         LIST OF CLIENTS

   •   Presently, and during the previous two years, I have had no clients, other than AWS for this
       engagement.
   •   My employer, Getty Images (US), Inc. sells digital images to the general public on a
       commercial retail basis. I direct a team providing Cloud Operations, Engineering, and
       Governance for this media company. However, Getty Images will not be involved in my
       activity as an independent outside consultant in this protest. I will neither use Getty Images
       resources nor share with anyone outside the Protective Order (Getty Images or anyone else)
       the protected information to which I obtain access during the protest process.

                                          Response to 5(c):

                      STATEMENT OF SERVICES TO BE PERFORMED

        I will assist counsel for Amazon Web Services, Inc. by providing analyses on technical and
pricing issues relating to the protest. I will review and advise on related information, including, but
not limited to, relevant filings submitted to the Court.


                                          Response to 5(d):

                          DESCRIPTION OF FINANCIAL INTERESTS

       NONE.

                                          Response to 5(e):

                                 PRIOR PROTECTIVE ORDERS

       NONE.

                                           Response to 5(f):

                          LIST OF PROFESSIONAL ASSOCIATIONS

       NONE.
